 

-FILED-

DEC 27 209 0
wa pe pe — a AGERTICTRBO MTB.
— Dose ; ‘I yr ce cnt ee nap ee an tenes nn SN STRICT COUP

"NORTHERN DISTRICT OF shes

a fie 101 Roourt A Gomat ca 8 fay oo
pnd V.9. Courthonse oO
POH SMa Se
[Souda Bend, EN TH Yue! On
re ot Lion 4 Tashitetion ey OO
| we oem WV 35913 _

Patek CASE A ADIN) lee
ens somk.. (onlerns, doa) ste._aeng 1106 fetion
a C) Ye Marshals Sorvite. fas Seen La you
— Complatnty ne in filed” gee is Comflarint
(A ne > “Aloo, lease. Inform me. of. ofl le Pe Pe OT

Pp motion $36 aohce «Backs very much, oe

 

 

 

 

 

 

K

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANA ee .
